Citation Nr: 1012445	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hypertension.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This decision implemented the Board's June 
2007 award of service connection for hypertension, and the 
RO assigned a noncompensable rating.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Upon preliminary review of the evidence of record, and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary in regards to the Veteran's 
increased rating claim for service-connected hypertension.  

In letters dated in April 2009 and May 2009, the Veteran's 
representative indicated that there were outstanding medical 
records pertinent to the Veteran's claim.  He was 
specifically requesting medical records from Huguley 
Memorial Medical Center in Fort Worth, Texas.  Included in 
these letters were VA Forms 21-4142 authorizing the release 
of these medical records.  It appears that no action was 
taken to secure these outstanding medical records.  Thus, 
the Board finds that the Veteran's claim must be remanded to 
obtain all outstanding medical treatment records and 
associate them with the claims file before final 
adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request and obtain all 
outstanding medical treatment records-
particularly those records associated with 
the Veteran's treatment at Huguley 
Memorial Medical Center in Fort Worth, 
Texas, as already identified by the 
Veteran in April 2009 and May 2009 letters 
to VA.  

The Veteran should also be asked to 
identify any additional potential sources 
of outstanding records and should be 
requested to sign the necessary 
authorization to secure those records.  

All attempts to obtain any outstanding 
medical treatment records should be 
documented in the claims file.  Perform 
all necessary development.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable.  The Veteran is free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


